Title: From Abigail Smith Adams to William Allen, 1812
From: Adams, Abigail Smith
To: Allen, William



Sir
ca. 1812

I take the Liberty of transmitting to you a coppy of a Letter written by my late Brother in Law judge Cranch at the Request of the late dr Eliot. it was received too late for insertion in his Biography—and his death will present a second Edition of that work—in your Biography there is not any mention made of this Family. presuming that any information respecting public Characters might be agreable to you I have taken this Liberty altho personally unknown to You that you  may insert it should a new Edition be published
Judge Cranch observes that mr Norton Quincy dying without Issue, the Name of Quincy has ceased in that Branch of the Family—I will record one circumstance, when my grandfather the late John Quincy, was upon his death Bio, my son John Quincy Adams was born upon the Now Minster in Russia, was born upon the Eleventh of July, 1767 upon the 13 my Grandfather died John Quincy died. my Mother being present, requested that the Child might be named for him—which request was Complied with
The respect which I entertain for your Character induces me to May I ask your acceptance of two Sermons one of which was out of Print, untill two years Since when few coppies were printed by Private Subscription as it contains some valuable Notes which may be valuable to a Historian or Biogripher the other a Sermon deliverd at the funeral of my beloved Brother & Sister Cranch by the Revd Peter Whitney my Pastor confiding in the Liberality of your Character as my apology for these communications—
I Subscribe myself your Humble / Servant
Abigail Adams